department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc intl br3 tl-n-1012-01 uilc internal_revenue_service national_office field_service_advice memorandum for alice m harbutte attorney lmsb area natural_resources denver colorado from subject barbara a felker chief cc intl br3 tax_matters_partner this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend hybridjv date a uspartner1 uspartner2 uksub1 ukholding uksub2 date b date c date d date e date f date g amount a amount b amount c amount d amount e amount f tl-n-1012-01 amount g amount h issue sec_1 whether with regard to the foreign_tax_credit the amount of foreign_income_taxes deemed paid under sec_902 and sec_960 of the internal_revenue_code the amount of the corresponding sec_78 gross up the classification of income and foreign taxes under sec_904 to separate categories of income and the creditability of the u k windfall tax paid_by uksub1 are partnership items of hybridjv under sec_6231 whether a tefra proceeding must be commenced with respect to the notice of inconsistent treatment filed by uspartner2 relating to the creditability of the u k windfall tax conclusions since the taxes for which a foreign_tax_credit is being claimed by the partner sec_1 in hybridjv are claimed as deemed paid credits under sec_902 or sec_960 and not as direct credits under sec_901 the credits are not partnership items however classification under sec_904 to separate categories of income of the dividends received by hybridjv from ukholding is a partnership_item tefra proceedings need not be commenced in response to the notice of inconsistent treatment filed by uspartner2 relating to the u k windfall tax since creditability of that tax is not a partnership_item facts hybridjv is a joint_venture formed in date a by two unrelated u s_corporations uspartner1 and uspartner2 hybridjv was formed as a united kingdom private company for the purpose of acquiring uksub1 on date b hybridjv acquired of ukholding ukholding has numerous wholly owned subsidiaries including uksub1 uksub1 wholly owned uksub2 although a u k private company hybridjv elected to be treated as a partnership for u s tax purposes by checking box e on form_8832 effective date c hybridjv indicated on its u s return of partnership income form_1065 filed for its year ending date d the form_1065 that it was a foreign_partnership and designated uspartner1 as tax_matters_partner tmp both uspartner1 and uspartner2 signed an election for hybridjv to be treated as a tefra partnership for u s tax purposes for the tax_year the uspartner1 consolidated_group claimed foreign tax_credits on its u s_corporation income_tax return form_1120 for its taxable_year of those tl-n-1012-01 claimed credits amount a related to foreign taxes shown as accrued on the form_1065 hybridjv identified those foreign taxes as associated with dividends that accrued on date e the form_1065 reported total dividend income in the amount of amount b classified as amount c of uk northern ireland general_limitation_income amount d of uk northern ireland passive_income and amount e as uk northern ireland dividends from sec_902 corp the reported dividend income included the gross-up amounts under sec_78 of the code on date f uspartner1 as tmp of hybridjv filed a form_8082 notice of inconsistent treatment or administrative_adjustment_request with respect to the form_1065 the form_8082 requested that it be treated as an administrative_adjustment_request aar and requested substitute return treatment for the entire partnership the aar substitute return reported several changes to the amounts reported on the form_1065 the aar substitute return reported a revised amount of foreign taxes accrued of amount f reduced from amount a as originally reported the aar states that the amount was adjusted to reflect the actual tax_liability of the foreign_corporations the amount f is described as the total foreign taxes deemed paid under sec_902 of the code with regard to the dividends_paid in by ukholding to hybridjv the aar substitute return also reduced the amount of reported dividend income from amount b to amount g because of changes made to ukholding’s earnings_and_profits and a correction to the amount of cash distributed and sec_78 gross-up amounts with respect to the dividends from ukholding the revised dividend income was classified as amount g of uk northern ireland general_limitation_income also the schedule m-1 amounts were adjusted to report that hybridjv received a distribution of previously_taxed_income from uksub1 through ukholding that should have been reported as book income on line of that schedule and also reported as book income not included as taxable_income on line of that schedule the revised dividend income amount of amount g does not include the previously_taxed_income uksub1 paid u k windfall tax in the amount of amount h one-half paid on date d and one-half paid on date g hybridjv did not include this amount as a foreign tax paid_or_accrued on either the form_1065 or on the aar substitute return however uspartner2 has filed a notice of inconsistent treatment form_8082 claiming additional foreign_tax_credit for its share of that amount since it asserts that the u k windfall tax is contrary to the position taken by hybridjv a creditable foreign_income_tax law and analysis the partnership provisions in title iv of the tax equity and fiscal responsibility act of tefra publaw_97_248 sec 96_stat_324 established tl-n-1012-01 a unified_audit and litigation process under sec_6221 through of the code for determining the tax treatment of partnership items at the partnership level for partnership tax years beginning after date these tefra provisions effectively replace the procedures generally applicable to the determination of tax deficiencies and overpayments under sec_6211 through with special procedures applicable to the administrative adjustment and judicial readjustment of partnership items under sec_6221 through see 205_f3d_54 2d cir aff’g sann v commissioner tcmemo_1997_259 64_f3d_101 2d cir 519_us_815 and 87_tc_783 in the interest of providing consistent treatment for all partners in a partnership the tefra partnership provisions require adjustments to partnership items to be made at the partnership level in a separate tefra partnership proceeding sec_6221 of the code under those provisions the service is generally prohibited from assessing a deficiency regarding a partnership_item without first making the appropriate adjustments to the partnership items in a partnership proceeding sec_6225 because sec_6226 makes the issuance of a notice of final_partnership_administrative_adjustment fpaa a condition_precedent to the exercise of its jurisdiction over a partnership action the tax_court has no jurisdiction over partnership items until an fpaa is issued for the partnership maxwell v commissioner t c pincite neither the service nor the taxpayer is permitted to raise non-partnership items in the course of a partnership proceeding nor may partnership items be raised in proceedings relating to non- partnership items of a partner unless the partnership items are converted to non- partnership items h rep 97th cong 2d sess pincite 1982_2_cb_600 pincite maxwell v commissioner t c pincite failure to conduct a partnership level tefra proceeding would bind the service on any item or items on the partnership form_1065 and books_and_records of the partnership that were required to be taken into account by the partnership under subtitle a of the code and which are also partnership items as defined under the regulations doe v commissioner u s t c big_number 10th cir 94_tc_853 110_tc_172 the service however may adjust non-partnership items including affected items under the deficiency procedures of sec_6211 through see 102_tc_550 maxwell v commissioner t c pincite therefore the determination of whether an item is a partnership_item is the threshold question in determining the applicable deficiency procedures sec_6231 of the code defines a partnership_item as any item that is required to be taken into account for the partnership's taxable_year under any provision of subtitle a of the code to the extent that the treasury regulations provide that the item is more appropriately determined at the partnership level than at the partner level n c f energy partners v commissio89_tc_741 the treasury regulations define partnership items to include the partnership's tl-n-1012-01 aggregate and each partner’s share of items of income gain loss deduction or credit of the partnership and expenditures by the partnership not deductible in computing its taxable_income sec_301 a -l a i and ii partnership items also include the accounting practices and the legal and factual determinations that underlie the determination of the amount timing and characterization of items of income credit gain loss and deduction sec_301 a -l b thus the determination of each partner's share of a partnership's income gain loss deductions or credits is a partnership_item that can only be adjusted in a partnership proceeding see 99_tc_298 allocating partners' share of losses woody v commissioner 95_tc_132 allocating guaranteed payments among partners an affected_item is any item on a partner's return to the extent that it is affected by a partnership_item sec_6231 a of the code jenkins v commissioner t c pincite affected items can be the subject of computational adjustments which the service can make to reflect the adjustment of partnership items without issuing a notice_of_deficiency see sec_6231 or adjustments that require a factual determination at the individual partner level using the deficiency procedures see n c f energy partners v commissioner adjustments to either type of affected_item may be determined only after the partnership_item or items upon which it is based are established accordingly a notice_of_deficiency issued to a partner before the final resolution of the partnership_item to which the affected_item relates would be invalid see 114_tc_519 partnership items determined in the tefra partnership proceeding will be res_judicata in the affected_item notice_of_deficiency proceeding 95_tc_1 by definition affected items are not partnership items thus they are not subject_to determination at the partnership level section a a i authorizes the service to issue a notice_of_deficiency for affected items that require partner level determinations further if the service is not contesting the partnership items as reported by the partnership the service is not required to conduct an examination of the partnership returns before issuing a notice_of_deficiency to contest an affected_item see jenkins v commissioner t c pincite roberts v commissioner all non-partnership items on a partner's income_tax return continue to be subject_to the generally applicable rules for administrative and judicial resolution of the partner's tax_liability foreign_tax_credit sec_702 of the code provides that each partner shall take into account separately his distributive_share of the taxes described in sec_901 paid_or_accrued by the partnership to foreign countries and to possessions of the united_states see also sec_1_702-1 sec_703 requires the tl-n-1012-01 partnership to separately state these amounts on the partnership return thus the amount and eligibility for credit under sec_901 and the separate limitation classification under sec_904 of taxes paid_or_accrued by a partnership are items the partnership is required to take into account under subtitle a of the code accordingly they are properly characterized as partnership items pursuant to sec_301_6231_a_3_-1 i ii and b as credits of the partnership nondeductible expenditures and underlying legal and factual determinations affecting credits respectively here however hybridjv did not pay or accrue any foreign_income_taxes partnerships are not eligible to claim deemed paid credits under sec_902 and sec_960 which apply only to domestic corporations owning stock in foreign_corporations taxes deemed paid_by hybridjv’s domestic corporate partners uspartner and uspartner under sec_902 or sec_960 of the code attributable to taxes paid_or_accrued by u k corporations ukholding uksub1 and uksub2 in which the partners owned the required amount of voting_stock under sec_902 or sec_960 are not credits of the partnership and need not be separately_stated on hybridjv’s return therefore they are not partnership items however uspartner 1's and uspartner 2's entitlement to the deemed_paid_foreign_tax_credit in the amount f is dependent in part upon establishing ownership of the requisite amount of voting_stock in ukholding uksub1 and uksub2 to the extent the amount of hybridjv’s stock ownership in ukholding is relevant to this determination the amount of the deemed paid credit under sec_902 or sec_960 and corresponding sec_78 gross-up are affected items in contrast other items relevant to the determination of the proper amount of deemed paid credit and sec_78 gross- up such as the computation of the u k corporations’ post-1986_undistributed_earnings and post-1986_foreign_income_taxes pools are not determined at the partnership level and so are neither partnership items nor affected items accordingly whether the u k windfall tax paid_by uksub1 on dates d and g is a creditable income_tax under sec_901 is neither a partnership_item nor an affected_item however classification under sec_904 to separate categories of income of the dividends in the amount g received by hybridjv from ukholding is a partnership_item since that determination is made at the partnership level tefra proceeding with respect to the notice of inconsistent treatment uksub1 paid u k windfall tax in the amount of amount h one-half paid on date d and one-half paid on date g hybridjv did not include this amount as a foreign tax paid_or_accrued on either the form_1065 or on the aar substitute return however uspartner2 has filed a notice of inconsistent treatment form_8082 claiming additional foreign_tax_credit for its share of that amount since it asserts that the u k windfall tax is contrary to the position taken by hybridjv a creditable foreign_income_tax since as discussed above the item for which uspartner2 has filed the form_8082 is not a partnership_item tefra proceedings are inapplicable tl-n-1012-01 although not raised in your date memorandum we note that this case may present sec_1503 of the code issues as stated above hybridjv is a u k private company owned by two unrelated u s_corporations uspartner1 and uspartner2 and classified as a foreign_partnership for u s tax purposes also as stated above during its tax_year hybridjv incurred interest_expense the hybridjv partnership interests of uspartner1 and uspartner2 each constitute a separate_unit under sec_1_1503-2 and a dual_resident_corporation drc under sec_1_1503-2 the partnership interests may also constitute hybrid_entity separate units under sec_1_1503-2 whether each drc incurred a dual_consolidated_loss for the year at issue may depend on the effect if any on that determination of deemed dividends pursuant to subpart_f and distributions of previously_taxed_income additionally the mirror provision in sec_1_1503-2 may apply to any dual consolidated losses of the drcs if the mirror provision applies the losses may not be used in the united_states please call if you have any further questions barbara a felker chief cc intl br3
